DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. Applicant argues that Porte does not disclose all of the claimed limitations. Examiner disagrees. 
Applicant argues that Porte does not disclose a separate auxiliary acoustic device with cavities having perforations. The claim does not require a separate structure, only a structure that is attached, and in claim 2 the overall structure is specified to be a one piece part. As such the examiner’s position that the separate portions of the structures of Porte meet both the limitations of claim 1 and claim 2 in this regard. 
Applicant further argues that the structure of Porte serves as a quarter wave resonator which features the elements of height which determines the frequency regardless of the size of the surface of the acoustic structure.  Applicant states that this is different from the claimed structure which claims the chambers each have perforations and are configure to produce acoustic absorption. The chambers and cavities have perforations as provided by the perforate skin, as to the means of sound reduction the claim only requires the chambers which have the perforations are configured to produce acoustic absorption. There is no requirement or limitation in the claim requiring any type of sound reduction which would exclude the asserted quarter wave resonance type of reduction. Further, as perforations present in the structure of Porte the reduction of sounds by passing through any of the perforations is taught. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-8, and 10-13 are rejected under 35 U.S.C. 102A1 as being anticipated by Porte
(US9352844).

With respect to claim 1 Porte discloses (see figure 7) an acoustic panel for aircraft, the acoustic
panel comprising an acoustic structure having a cellular structure (122) and a resistive skin (124) and a
backing skin (120) on respective opposite sides of the cellular structure, the acoustic panel comprising at
least one auxiliary acoustic device (portion of panel forward of 166 in figure 7 and beneath element 134)
with cavities configured to produce acoustic absorption, the auxiliary acoustic device with cavities being
attached to the acoustic structure, the auxiliary acoustic device with cavities comprising a plurality of
adjacent chambers separated by shared walls, each of the chambers having perforations and configured
to produce acoustic absorption (see walls forming cells as in main body of acoustic panel),
Wherein the auxiliary acoustic device with cavities is on a peripheral edges of the acoustic structure (namely the leading edge) where the acoustic panel comprised an edge part for fixing the acoustic panel (see proximate 132 in figure 7) and wherein the perforations are on a front face of the auxiliary acoustic device with cavities.
With respect to claim 2 Porte (figure 7) further discloses wherein the acoustic structure and the auxiliary acoustic device form a one-piece part (see figure 7).	
With respect to claim 3 Porte further discloses wherein the auxiliary acoustic device with cavities has a first face that corresponds to an extension of the resistive skin (see figure 7) walls of at least some of the chambers forming part of the first face (as best understood form the instant invention this is true of both the instant invention and the applied art for the same reasons).
With respect to claim 4 Porte further discloses wherein the auxiliary acoustic device with cavities has a second face that corresponds to an extension of the backing skin (see figure 7 element 134) walls of at least some of the chambers forming part of the second face (as best understood form the instant invention this is true of both the instant invention and the applied art for the same reasons).
With respect to claim 5 Porte further discloses wherein the auxiliary acoustic device if fixed to the acoustic structure (see attachment of element 134 which solidifies the whole of the device together and attached the elements both to one another and the nacelle.
With respect to claim 6 Porte (embodiment of figure 8) discloses wherein the auxiliary acoustic device with cavities has a front face, the front face having at least a first part with perforations and a second part with no perforations, and wherein the resistive skin of the acoustic structure is fixed to the second part of the front face (at the joints as shown in figure 8).
With respect to claim 7 Porte further discloses wherein the auxiliary acoustic device with cavities has a rear face that is fixed to the backing skin of the acoustic structure in an aligned or non- aligned manner (see figure 7 they are abutted such that they are adjacent and aligned).
With respect to claim 8 Porte further discloses wherein the at least one auxiliary acoustic device with cavities is at least on part of at least one peripheral edge of the acoustic structure (see figure 7 is shown in the leading edge).
With respect to claim 10 Porte further discloses wherein the auxiliary acoustic device has at least one perforated face with perforations and the perforated face is on a same side of the acoustic panel as the resistive skin (see figure 7).
With respect to claim 11 Porte (embodiment of figure 8, see element 170) further discloses wherein the auxiliary acoustic device comprises chambers of identical volume.
With respect to claim 12 Porte further discloses (embodiment of figure 7) wherein the auxiliary acoustic device comprises chambers of different types (which is to say sizes).
With respect to claim 13 Porte further discloses wherein, for each chamber of the auxiliary acoustic device, at least a volume of the chamber and an area of the perforations of the chamber are adapted to confer on the chamber preferential acoustic absorption in at least one given range of acoustic frequencies (as the device functions in a resonant manner this is inherently the case).
Claim Rejections - 35 USC § 103
2. Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porte (US9352844).
With respect to claim 9 Porte discloses the invention as claimed except wherein the two auxiliary acoustic device (which by the teachings of embodiment 8 are taught to exist, one abutting the main panel and the other forward of that auxiliary unit) are located so that at least two peripheral edges of the acoustic structure or one at least two sections of a peripheral edge of the structure.
This would involve only a rearrangement of the elements, whether it was to be one forward and one aft of the acoustic panel or if the two auxiliary units were placed beside one another in a radial spacing rather than an axial spacing. The function of the respective elements would still be present and this rearrangement would be the result only of routine testing. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 14 As it regardsthe specific size of the perforations this would have been only the tuning of a results effective variable. It is well known that the opening size of a resonant element will determine along with the shape and volume of the resonant chamber the frequency of sound absorbed. The tuning of the element to select the claimed range would have been an obvious matter to one of ordinary skill in the art. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
3. Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porte (US9352844) as applied to claim 1 and in further view of Ichihashi (US9620102).
With respect to claim 15 Porte discloses a method of manufacturing an acoustic panel, comprising a plurality of steps (there are such steps as attaching discloses in the specification of Porte as well as the presence of multiple elements there is known to many manufacturing steps in a conventional process) Porte discloses the respective elements of the device as is disclosed in the above rejection of the apparatus (see claim 1).
Porte does not disclose a step including at least one curing step. 
Ichihashi discloses the formation of an acoustic panel of resonant cavities, resistive and backing skins which includes a step of curing bonds to solidify a structure (see column 11 lines 20-35).
It would have been obvious to manufacture the panel of Porte by means of the convention process of Ichihashi which involves a curing step. This would be so the device could be readily manufactured using available means of so doing.
With respect to claims 16 and 17 with the combined teachings of Porte to attach the respective elements and the teachings of Ichihashi to bond elements together and then cure the bond one of ordinary skill in the art would arrive at the claimed method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837